COURT OF APPEALS
SECOND
DISTRICT OF TEXAS
FORT
WORTH
 
 
NO. 2-10-126-CV
 
 



JOSEPH FRITZ


APPELLANT



 
V.
 



VILLAGE AT CAMP BOWIE I, LP


APPELLEE



 
------------
 
FROM THE 153RD
DISTRICT COURT OF TARRANT COUNTY
 
------------
 
MEMORANDUM OPINION[1]
 
------------
 
          On April 19, 2010, Appellant Joseph
Fritz filed a “letter of intent to file an appeal” from a January 6, 2010 amended
order granting Appellee Village at Camp Bowie I, LP’s motion for summary
judgment.  On June 14, 2010, we notified Fritz
of our concern that we lack jurisdiction over this appeal because the notice of
appeal was due February 5, 2010.  See Tex. R. App. P. 26.1.  We stated that the appeal may be dismissed
for want of jurisdiction unless he filed a 




response showing grounds for continuing the appeal.[2]  We have not received a response.  Accordingly, we dismiss this appeal for want
of jurisdiction.  See Tex. R. App. P. 42.3(a), 43.2(f).
 
                                                                   PER
CURIAM
 
PANEL: 
MEIER, J.; LIVINGSTON, C.J.; and DAUPHINOT, J.
 
DELIVERED:  August 19, 2010




[1]See Tex. R. App. P. 47.4.


[2]In addition to the
late notice of appeal, on April 29, 2010, we notified Fritz that the notice of
appeal was defective and directed him to file an amended notice of appeal on or
before June 1, 2010.  On June 14, 2010,
we informed Fritz that we had not received an amended notice of appeal and that
the appeal may be dismissed if he did not file an amended notice of appeal on
or before June 24, 2010.  We have not
received an amended notice of appeal.